Dismissed and Memorandum Opinion filed July 23, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00354-CV

DR. OLUWOLE PETERS AKA WALLY PETERS AND PRECIOUS LAMB,
      INC., D/B/A PRECIOUS CARE CONSULTANTS, Appellants

                                        V.

          COMPLETE PHARMACY RESOURCES, LTD., Appellee

                    On Appeal from the 165th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-11356

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed March 18, 2013. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellants did not make arrangements to pay for the record.

      On May 29, 2013, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellants paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellants have not provided this court with proof of payment for the
record. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.




                                         2